 



Exhibit 10.2
EXHIBIT A
CONFIDENTIALITY, NON-SOLICITIATION AND NON-COMPETITION AGREEMENT
               In consideration of employment or continued employment, this
Confidentiality, Non-Solicitation and Non-Competition Employment Agreement
(“Agreement”) is made between Warwick Valley Telephone Company, its affiliates,
subsidiaries, divisions, successors and assigns (the “Company”), and Kenneth H.
Volz, an individual residing at 2875 Crabtree Lane, Northbrook, IL, 60062
(“Employee”), the terms and conditions of which are:
I. EMPLOYMENT
               Employee will occupy a position of Vice President, Chief
Financial Officer and Treasurer, and may continue in that role, or in such other
or further capacities as the Company may determine from time to time. Given the
nature of his position and Employee’s access to confidential Company
information, Employee understands that he is required to execute this Agreement
in consideration of employment or continued employment.
II. EFFECTIVE DATE
               The Effective Date of this Agreement is June 4, 2007 (“Effective
Date”).
III. DUTIES
               Employee shall faithfully, diligently, and exclusively perform
services on behalf of the Company to the best of his ability during the term of
this Agreement, and shall devote his full working time, attention and energies
to the business of the Company, its subsidiaries, divisions and affiliated
entities.
IV. CODE OF ETHICS
               Every Employee of the Company receives a copy Code of Ethics, and
is responsible for becoming familiar with the policies therein and signing a
receipt acknowledging receipt thereof. Employee further confirms he has read the
Company’s Code of Ethics and understands this Agreement does not supersede that
policy.

28



--------------------------------------------------------------------------------



 



V. CONFIDENTIAL INFORMATION AND TRADE SECRETS
               During the course of Employee’s employment with the Company,
Employee will acquire and have access to Confidential Information and Trade
Secrets belonging to the Company, its affiliates, subsidiaries, divisions and
joint ventures (collectively referred to as “the Company” throughout and for
purposes of this Section). Such Confidential Information and Trade Secrets
include, without limitation, business and technical information, whatever its
nature and form and whether obtained orally, by observation, from written
materials or otherwise, as for example: (i) financial and business information,
such as information with respect to costs, commissions, fees, profits, profit
margins, sales, markets, mailing lists, accounts receivables and accounts
payables, pricing strategies, strategies and plans for future business, new
business, product or other development, potential acquisitions or divestitures,
and new marketing ideas; (ii) marketing information, such as information on
markets, end users and applications, the identity of the Company’s customers,
vendors, suppliers, and distributors, their names and addresses, the names of
representatives of the Company’s customers, vendors, distributors or suppliers
responsible for entering into contracts with the Company, the Company’s
financial arrangements with its distributors and suppliers, the amounts paid by
such customers to the Company, specific customer needs and requirements, leads
and referrals to prospective customers; and (iv) personnel information, such as
the identity and number of the Company’s employees, personal information such as
social security numbers, skills, qualifications, and abilities. Employee
acknowledges and agrees that the Confidential Information and Trade Secrets are
not generally known or available to the general public, but have been developed,
complied or acquired by the Company at its great effort and expense and for
commercial advantage and, therefore, takes every reasonable precaution to
prevent the use or disclosure of any part of it by or to unauthorized persons.
Confidential Information and Trade Secrets can be in any form or media, whether
oral, written or machine readable, including electronic files.
VI. NON-DISCLOSURE OF CONFIDENTIAL AND TRADE SECRET INFORMATION
               Employee agrees he will not, while associated with the Company
and for so long thereafter as the pertinent information or documentation remains
confidential, directly or indirectly use, disclose or disseminate to any other
person, organization or entity or otherwise use any Confidential Information and
Trade Secrets, except as specifically required in the performance of Employees’
duties on behalf of the Company or with prior written authorization from the
Company’s Chief Executive Officer.

29



--------------------------------------------------------------------------------



 



VII. NON-SOLICITATION OF CUSTOMERS
               Employee acknowledges and agrees that during the course and
solely as a result of employment with the Company, he will come into contact
with some, most or all of the Company’s customers and will have access to
Confidential Information and Trade Secrets regarding the Company’s customers,
distributors and suppliers. Consequently, Employee covenants and agrees that in
the event of separation from employment with the Company, whether such
termination is voluntary or involuntary, Employee will not, for a period of
twelve (12) months following such termination, directly or indirectly, solicit
or initiate contact with any customer, former customer or prospective customer
of the Company for the purpose of selling products or services to the customer
competitive with the products or services purchased by the customer from the
Company. This restriction shall apply to any customer, former customer or
prospective customer of the Company with whom Employee had contact or about whom
Employee obtained Confidential Information or Trade Secrets during his
employment with the Company. For the purposes of this Section, “contact” means
interaction between Employee and the customer or then prospective customer which
takes place to further the business relationship, or making sales to our
performing services for the customer or prospective customer on behalf of the
Company. This restriction will not apply when a former employee who is not
working in a competitive capacity responds to a Request for Proposal on behalf
of his new employer who is not engaged in the same or similar businesses as the
Company.
VIII. NON-COMPETITION
               Employee acknowledges that his services are special and unique,
and compensation is partly in consideration of and conditioned upon Employee not
competing with Company or any of its subsidiaries, and that a covenant on
Employee’s part not to compete is essential to protect the business and good
will of Employer. Accordingly, except as hereinafter provided, Employee agrees
that for twelve (12) months after the termination of his employment, Employee
shall not be engaged or interested as a director, officer, stockholder (except
as provided herein), employee, partner, individual proprietor, lender or in any
other capacity, in any business, which is competitive with the business of
Employer as conducted at the time of Employee’s termination and which involves
Employee’s knowledge, actions or assistance within the counties of Westchester,
Rockland, Ulster, Orange, Duchess and Sullivan in New York and Sussex, Bergen
and Passaic in New Jersey; however, this restriction will not apply to new kinds
of business in which Employee may engage in the future, after such termination,
unless Employee has been actively engaged in the development or otherwise
involved in such business while an employee of Employer. In addition, Employee
agrees that for the same twelve (12) months, he shall not recruit or recommend
any person who is or was an employee of the Company while Employee was also an
Employee, to any business which is competitive with the business of the Employer
as conducted at the time of Employee’s termination and which involves Employee’s
knowledge, actions or assistance within the counties of Westchester, Rockland,
Ulster, Orange, Duchess and Sullivan in New York and Sussex, Bergen and Passaic
in New Jersey. Nothing herein shall prohibit Employee from investing in any
securities of any corporation which is in competition with Employer, whose
securities are listed on a national exchange or traded in the over-the-counter
market if Employee shall own less than five (5%) percent of the outstanding
securities of such corporation.
IX. ENFORCEMENT OF COVENANTS
               Employee acknowledges and agrees that compliance with the
covenants set forth in Sections V - VIII of this Agreement are necessary to
protect the Confidential Information and Trade Secrets, business and goodwill of
the Company, and that any breach of this Agreement will result in irreparable
and continuing harm to the Company, for which money damages may not provide
adequate relief. Accordingly, in the event of any breach or anticipatory breach
of Sections V — VIII by Employee, the Company and Employee agree that the
Company shall be entitled to the following particular forms of

30



--------------------------------------------------------------------------------



 



relief as a result of such breach, in addition to any remedies otherwise
available to it at law or equity: (a) injunctions, both preliminary and
permanent, enjoining or restraining such breach or anticipatory breach, and
Employee hereby consents to the issuance thereof forthwith and without bond; and
(b) recovery of all reasonable sums and costs, including attorneys’ fees,
incurred by the Company to enforce the provisions of Sections V-VIII.
X. CONFLICT OF INTEREST
               As further expanded upon in the Company’s Code of Ethics,
Employee may not use his position, influence, knowledge of confidential
information or Company assets for personal gain. A direct or indirect financial
interest, including joint ventures in or with a supplier, co-worker,
distributor, vendor, customer or prospective customer without disclosure and
written approval from the President of the Company is strictly prohibited and
constitutes cause for termination.
XI. GOVERNING LAW
               This Confidentiality, Non-Competition, and Non-Solicitation
Agreement shall be governed and conformed in accordance with the laws of the
State of New York without regard to its conflict of laws provisions.
XII. CONSTRUCTION
               The headings of the paragraphs of this Agreement are inserted for
convenience only and do not constitute part of and shall not be used to
interpret this Agreement. The language in all parts of this Employment Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Employee because that party or that party’s legal
representative drafted it.
XIII. SEVERABILITY
               If any term or provision of this Agreement or any portion thereof
is declared illegal or unenforceable by any court of competent jurisdiction or
arbitrator, such provision or portion thereof shall be deemed modified so as to
render it enforceable, and to the extent such provision or portion thereof
cannot be rendered enforceable, this Agreement shall be considered divisible as
to such provision which shall become null and void, leaving the remainder of
this Agreement in full force and effect.
XIV. NON-WAIVER
               The failure of either the Company or Employee, whether purposeful
or otherwise, to exercise in any instance any right, power, or privilege under
this Agreement or under law shall not constitute a waiver of any other right,
power, or privilege, nor of the same right, power, or privilege in any other
instance. Any waiver by the Company or by Employee must be in writing and signed
by either Employee, if Employee is seeking to waive any of his rights under this
Agreement, or by the Company’s President, if the Company is seeking to waive any
of its rights under this Agreement.

31



--------------------------------------------------------------------------------



 



XV. MODIFICATION
               No modification of this Agreement shall be valid unless made in
writing wherein specific reference is made to this Agreement and signed by both
parties hereto.
XVI. BINDING EFFECT
               This Agreement shall be binding upon Employee, Employee’s heirs,
executors and administrators and shall inure to the benefit of the Company, and
its parents, subsidiaries, divisions, affiliates, successors, and assigns. This
Employment Agreement may not be assigned by Employee.
XVII. ENTIRE AGREEMENT
               This Employment Agreement sets forth the entire agreement between
the parties hereto, and fully supersedes any prior agreements or understandings
between the parties with respect to the subject matter contained herein.
Employee acknowledges that he/she has not relied on any representations,
promises, or agreements of any kind made to Employee in connection with his
decision to sign this Employment Agreement, except for those set forth in this
Employment Agreement.
               The parties have considered carefully the meaning and effect of
the foregoing covenants and agree that they represent the parties’ complete
agreement. The covenants constitute the terms and conditions of the Employee’s
employment and are not subject to change without the written consent of both the
Chief Executive Officer of the Company and the Employee.
Dated at June, the 4th day of, 2007

     
 
  /s/ Kenneth H. Volz
Kenneth H. Volz
Employee

Witness:

         
 
  By:   /s/ Duane W. Albro
Duane W. Albro
Warwick Valley Telephone Company

Witness:
/s/ Zigmund Nowicki
Dated: June 4th, 2007

32